Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment filed 7/1/2021, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
 
Response to Amendment
3.	Claims 1, 11 and 19 are amendment to include limitations regarding a controller to determine whether the second descrambled bit sequence corresponds to a retransmission of the first descrambled bit sequence. The combination of Gotman and Wang discloses a number of these recited limitations as stated in the previous rejections of the claims. Gotman discloses an adder circuit configured to combine the first descrambled bit estimate sequence and the second descrambled bit estimate sequence (Paragraph 0009: in receivers having HARQ combining module 28, the 
	The combination of Gotman and Wang does not explicitly disclose determining whether a retransmission has been received or if a new transmission has been received and decoding the new transmission.
	Lei (US 2020/0374043) discloses a communication system where the UE 602 determines whether a current transmission is a new transmission or a retransmission as stated in paragraph 0071. If the current transmission is a new transmission, the UE 602 may start to decode the associated PDSCH channel. If the current transmission is a retransmission, the UE 602 may demodulate to associated PDSCH and combine the soft bits with the failed CBGs for further decoding as stated in paragraph 0071. Additional information regarding the processing is recited in paragraph 0071. Lei is stated in the rejections below as teaching the newly added limitations of claims 1, 11 and 19.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/0154423) further in view of Lei (US 2020/0374043).
	Regarding claim 1, Gotman discloses an electronic device (Figures 2 or 3 each show the receiver for processing the received signal.), comprising: 
a buffer configured to store a first descrambled bit estimate sequence (Figures 2 or 4, HARQ memory 27 or 39. Paragraph 0006: LLR values represent one originally encoded bit mapped to the symbol. Paragraph 0007: The scrambling sequence is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs. Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration.); 
a multiplier circuit configured to receive a bit estimate sequence and a descrambling sequence and generate a second descrambled bit estimate sequence (Figure 2 or 3, descrambler 21 or 38. Paragraph 0007: Figure 2 shows the multiplier receiving the scrambling sequence, which is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs.), wherein the bit estimate sequence is based on a received frame received from another electronic device, and wherein the received frame comprises scrambled payload bits that were subsequently encoded by the another electronic device (Figures 2-4. It is unclear in the device how the function of an external device to the device of the claim limits the claimed device to a particular structure and therefore limit the recited claims in terms of scope. These wherein clauses do not appear to require steps to be performed or to limit the claims in terms of structure. Gotman discloses the received frame comprises scrambled payload bits as shown in figure 3. The received frame is processed to output the decoded payload as shown in figure 3. The scrambled payload bits of the received frame has been encoded and is then decoded in a number of steps during processing in the receiver. Encoding steps will be subsequent to the inputting of the payload into a transmitter.); 
a controller configured to:
when the second descrambled bit estimate sequence corresponds to the retransmission of the first descrambled bit estimate sequence, control an adder circuit to (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. This combining is the function of the adder.); and 
a decoder configured to decode the combined descrambled bit estimate sequence (Figures 2 or 3: FEC decoder 29 or 40).  
	Gotman does not disclose an encoder configured to receive a descrambling sequence and generate an encoded descrambling sequence. To descramble the received signal, the descrambling sequence must be the same as the scrambling sequence used to scramble the transmitted signal in the transmitter. Therefore, the generating of the corresponding descrambling sequence in the receiver of Gotman, will result in the descrambling sequence being the same as the scrambling sequence used in the transmitter prior to being input to the multiplier shown in figure 2 of the descrambler. This generation of the descrambling sequence input to the multiplier can be said to be encoded as long as the scrambling and descrambling sequences are the same sequences to ensure proper recovery of the transmitted information at the receiver. Wang discloses the method of generating the descrambling sequence is the same as the principle of generating the scrambling sequence as stated in paragraph 0068. The receiver will use the same scheme 1-5 to generate the descrambling sequence as the scheme used by the transmitter to generate the scrambling sequence. 
The combination of Gotman and Wang does not explicitly disclose determining whether a retransmission has been received or if a new transmission has been received and decoding the new transmission.
Lei discloses a communication system where the UE 602 determines whether a current transmission is a new transmission or a retransmission as stated in paragraph 0071. If the current transmission is a new transmission, the UE 602 may start to decode the associated PDSCH channel. If the current transmission is a retransmission, the UE 602 may demodulate to associated PDSCH and combine the soft bits with the failed 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lei into the device of the combination of Gotman and Wang. By utilizing the teaching of Lei, the combination will be able to process transmissions other than retransmissions, improving the capability of the device of Gotman and Wang. The communication and decoding of subsequent, new transmissions will allow further communication to continue in the communication system.
Regarding claim 19, Gotman discloses a method (Figures 2 or 3 each show the receiver for processing the received signal.) comprising: 
Generate a bit estimate sequence based on a received frame received from a transmitter, wherein the received frame comprises scrambled payload bits that were encoded by the other electronic device and receive a descrambling sequence (Figures 2 or 4, HARQ memory 27 or 39. Paragraph 0006: LLR values represent one originally encoded bit mapped to the symbol. Paragraph 0007: The scrambling sequence is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs. Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. It is unclear in the device how the function of an external device to the device of the claim limits the claimed device to a particular structure and therefore limit the recited claims in terms of scope. These wherein clauses do not appear to require steps to be performed or to limit the claims in terms of structure.); 
generating a first descrambled bit estimate sequence based at least in part on the bit estimate sequence and the descrambled bit estimate sequence (Figure 2 or 3, descrambler 21 or 38. Paragraph 0007: Figure 2 shows the multiplier receiving the scrambling sequence, which is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs.); 
determining that the second descrambled bit estimate sequence corresponds to a retransmission of the first descrambled bit estimate sequence (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27.); and 
when the first descrambled bit estimate sequence corresponds to the retransmission of the second stored descrambled bit estimate sequence, combine the first descrambled bit estimate sequence and the second descrambled bit estimate (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. This combining is the function of the adder.); and 
decoding the combined descrambled bit estimate sequence (Figures 2 or 3: FEC decoder 29 or 40).  
Gotman does not disclose an encoder configured to receive a descrambling sequence and generate an encoded descrambling sequence. To descramble the received signal, the descrambling sequence must be the same as the scrambling sequence used to scramble the transmitted signal in the transmitter. Therefore, the generating of the corresponding descrambling sequence in the receiver of Gotman, will result in the descrambling sequence being the same as the scrambling sequence used in the transmitter prior to being input to the multiplier shown in figure 2 of the descrambler. This generation of the descrambling sequence input to the multiplier can be said to be encoded as long as the scrambling and descrambling sequences are the same sequences to ensure proper recovery of the transmitted information at the receiver. Wang discloses the method of generating the descrambling sequence is the same as the principle of generating the scrambling sequence as stated in paragraph 0068. The receiver will use the same scheme 1-5 to generate the descrambling sequence as the scheme used by the transmitter to generate the scrambling sequence. After generating the descrambling sequence, the network device descrambles the 
The combination of Gotman and Wang does not explicitly disclose determining whether a retransmission has been received or if a new transmission has been received and decoding the new transmission.
Lei discloses a communication system where the UE 602 determines whether a current transmission is a new transmission or a retransmission as stated in paragraph 0071. If the current transmission is a new transmission, the UE 602 may start to decode the associated PDSCH channel. If the current transmission is a retransmission, the UE 602 may demodulate to associated PDSCH and combine the soft bits with the failed CBGs for further decoding as stated in paragraph 0071. Additional information 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lei into the device of the combination of Gotman and Wang. By utilizing the teaching of Lei, the combination will be able to process transmissions other than retransmissions, improving the capability of the device of Gotman and Wang. The communication and decoding of subsequent, new transmissions will allow further communication to continue in the communication system.

5.	Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/0154423) in view of Lei (US 2020/0374043) further in view of Beale et al (US 2018/0375616).
Regarding claim 2, the combination of Gotman and Wang discloses the device stated above. The combination does not disclose demapper circuit configured to generate the bit estimate sequence based on a bit sequence of a frame received at the electronic device. Beale discloses the telecommunications apparatus and method shown in figure 7. The receiver comprises resource element demappers 700 that provides an input to the HARQ combining circuit 710 which also receivers LLRs from 
Regarding claim 3, the combination discloses wherein the demapper circuit is configured to operate based at least in part on log-likelihood ratio (LLR) estimation (Beale: figure 7, the LLR estimation is conducted downstream of the demapper Gotman: Figure 2: the LLR computation is conducted downstream of the demodulator.).  
Regarding claim 11, Gotman discloses an electronic device (Figures 2 or 3 each show the receiver for processing the received signal.), configured to: 
Generate a bit estimate sequence based on a received frame received from a transmitter, where the received frame comprises scrambled payload bits that were encoded and receive a bit estimate sequence (Figures 2 or 4, HARQ memory 27 or 39. Paragraph 0006: LLR values represent one originally encoded bit mapped to the symbol. Paragraph 0007: The scrambling sequence is applied of LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs. Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration.); 
generate a second descrambled bit estimate sequence (Figure 2 or 3, descrambler 21 or 38. Paragraph 0007: Figure 2 shows the multiplier receiving the scrambling sequence, which is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs.); 
determine that the second descrambled bit estimate sequence corresponds to a retransmission of the first descrambled bit estimate sequence (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27.); and 
when the first descrambled bit estimate sequence corresponds to the retransmission of the second stored descrambled bit estimate sequence, combine the first descrambled bit estimate sequence and the second descrambled bit estimate sequence (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. This combining is the function of the adder.); and 
(Figures 2 or 3: FEC decoder 29 or 40).  
Gotman does not disclose an encoder configured to receive a descrambling sequence and generate an encoded descrambling sequence. To descramble the received signal, the descrambling sequence must be the same as the scrambling sequence used to scramble the transmitted signal in the transmitter. Therefore, the generating of the corresponding descrambling sequence in the receiver of Gotman, will result in the descrambling sequence being the same as the scrambling sequence used in the transmitter prior to being input to the multiplier shown in figure 2 of the descrambler. This generation of the descrambling sequence input to the multiplier can be said to be encoded as long as the scrambling and descrambling sequences are the same sequences to ensure proper recovery of the transmitted information at the receiver. Wang discloses the method of generating the descrambling sequence is the same as the principle of generating the scrambling sequence as stated in paragraph 0068. The receiver will use the same scheme 1-5 to generate the descrambling sequence as the scheme used by the transmitter to generate the scrambling sequence. After generating the descrambling sequence, the network device descrambles the uplink data by using the descrambling sequence as stated in paragraph 0068. The schemes are discussed throughout the reference. Scheme 5, specifically, is disclosed in paragraph 0062. Paragraph 0062 discloses the scrambling sequence is generated according to an interleaving pattern used by the transmitter to send uplink data. The descrambling sequence will be generated accordingly. Therefore, the interleaving pattern is encoded into the descrambling sequence since that pattern will be an 
The combination of Gotman and Wang does not explicitly disclose determining whether a retransmission has been received or if a new transmission has been received and decoding the new transmission.
Lei discloses a communication system where the UE 602 determines whether a current transmission is a new transmission or a retransmission as stated in paragraph 0071. If the current transmission is a new transmission, the UE 602 may start to decode the associated PDSCH channel. If the current transmission is a retransmission, the UE 602 may demodulate to associated PDSCH and combine the soft bits with the failed CBGs for further decoding as stated in paragraph 0071. Additional information regarding the processing is recited in paragraph 0071. Lei discloses determining whether an input signal corresponds to a retransmission or a new transmission. Lei further discloses when the current transmission does not correspond to the retransmission, not to combine the current transmission with previous transmissions but to decode the current transmission. This step will include passing the current transmission to the decoder for the decoding to take place. 

The apparatus of the combination of Gotman, Wang and Lei doesn’t disclose the device comprises a memory for storing program instructions and a processor for executing the instructions. Beale discloses the telecommunications apparatus and method shown in figure 7. Beale discloses the terminal and base station each comprise processing units to carry out the functionality stored in a memory of the terminal and base stations in paragraph 0063 and 0064. It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the memory and processor components of Beale in the device of the combination of Gotman, Wang and Lei. This would reduce the size and power consumption of the device.

6.	Claims 6-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/0154423) in view of Lei (US 2020/0374043) further in view of Seok (US 2009/0290524).
Regarding claim 6, the combination of Gotman, Wang and Lei discloses the device stated above. The combination does not disclose the controller is configured to: compare a transmitter address associated with the second descrambled bit estimate 
Regarding claim 7, the combination of Gotman, Wang and Lei discloses the device stated above. The combination does not disclose the controller is configured to: compare a receiver address associated with the second descrambled bit estimate sequence with a receiver address associated with the first descrambled bit estimate sequence. Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 
Regarding claim 8, the combination of Gotman, Wang and Lei discloses the device stated above. The combination does not disclose the controller is configured to: compare a traffic identifier (TID) associated with the second descrambled bit estimate sequence with a TID associated with the first descrambled bit estimate sequence. Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDS, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 9, the combination of Gotman, Wang and Lei discloses the device stated above. The combination does not disclose the controller is configured to determine that the second descrambled bit estimate sequence corresponds to the retransmission of the first descrambled bit estimate sequence in response to: a transmitter address associated with the second descrambled bit estimate sequence being same as a transmitter address associated with the first descrambled bit estimate sequence, a receiver address associated with the second descrambled bit estimate sequence being same as a receiver address associated with the first descrambled bit estimate sequence, or a traffic identifier (TID) associated with the second descrambled bit estimate sequence being same as a TID associated with the first descrambled bit estimate sequence. Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDS, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Regarding claim 10, the combination discloses Atty. Dkt. No. 5607.2720000 (P38193US1)a plurality of buffers configured to store a plurality of descrambled bit estimate sequences including the first descrambled bit estimate sequence (Gotman: Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration.). The combination of Gotman, Wang and Lei disclose the device stated above. The combination does not disclose wherein each of the plurality of descrambled bit estimate sequences is associated with a respective traffic identifier (TID). Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDS, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 20, the combination of Gotman, Wang and Lei discloses the device stated above. The combination does not disclose determining that a transmitter address associated with the first descrambled bit estimate sequence is same as a transmitter address associated with the second descrambled bit estimate sequence; determining that a receiver address associated with the first descrambled bit estimate sequence is same as a receiver address associated with the second descrambled bit estimate sequence; or determining that a traffic identifier (TID) associated with the first descrambled bit estimate sequence is same as a TID associated with the second descrambled bit estimate sequence.
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDS, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention .

7.	Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/0154423) in view of Lei (US 2020/0374043) in view of Beale et al (US 2018/0375616) further in view of Seok (US 2009/0290524).
Regarding claim 12, the combination of Gotman, Wang, Lei and Beale discloses the device stated above. The combination does not disclose wherein the processor is further configured to: compare a transmitter address associated with the second descrambled bit estimate sequence with a transmitter address associated with the first descrambled bit estimate sequence.  
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDs, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 13, the combination of Gotman, Wang, Lei and Beale discloses the device stated above. The combination does not disclose device of claim 11, wherein the processor is further configured to: compare a receiver address associated with the second descrambled bit estimate sequence with a receiver address associated with the first descrambled bit estimate sequence.  
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDs, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying a retransmission of Seok in the device of the combination of Gotman, Wang, Lei and Beale.
Regarding claim 14, the combination of Gotman, Wang, Lei and Beale discloses the device stated above. The combination does not disclose wherein the processor is further configured to: compare a traffic identifier (TID) associated with the second 
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDs, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying a retransmission of Seok in the device of the combination of Gotman, Wang, Lei and Beale.
Regarding claim 15, the combination of Gotman, Wang, Lei and Beale discloses the device stated above. The combination does not disclose wherein the processor is configured to determine that the second descrambled bit estimate sequence corresponds to the retransmission of the first descrambled bit estimate sequence in response to:Atty. Dkt. No. 5607.2720000 (P38193US1)- 25 - a transmitter address associated with the second descrambled bit estimate sequence being same as a transmitter address associated with the first descrambled bit estimate sequence, a receiver address associated with the second descrambled bit estimate sequence being same as a receiver address associated with the first 
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDs, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying a retransmission of Seok in the device of the combination of Gotman, Wang, Lei and Beale.
Regarding claim 18, the combination stated above disclosesAtty. Dkt. No. 5607.2720000 (P38193US1) wherein the first descrambled bit estimate sequence is one of a plurality of descrambled bit estimate sequences stored by the memory,  (Gotman: Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration.). The combination of Gotman, Wang, Lei and Beale discloses the device stated above. The combination does not disclose wherein each of the plurality of descrambled bit estimate sequences is associated with a respective traffic identifier (TID).  
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDs, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying a retransmission of Seok in the device of the combination of Gotman, Wang, Lei and Beale.

8.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/014423) in view of Lei (US 2020/0374043) in view of Beale et al (US 2018/0375616) further in view of Wang et al (US 20170126363). Wang et al (US 2017/0126363) is referred to below as Wang2.

Regarding claim 17, the combination discloses wherein the processor is configured to use log- likelihood ratio estimation to generate the bit estimate sequence (Beale: figure 7, the LLR estimation is conducted downstream of the demapper Gotman: Figure 2: the LLR computation is conducted downstream of the demodulator. Wang2: Paragraph 0248: the system uses HARQ combining and discards less reliable information in the original transmission and replace it with the information received from the retransmission before passing the combined LLRs to the decoder.).  

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/0154423) in view of Lei (US 2020/0374043) further in view of Sun et al (US 2018/0019900).
Regarding claim 21, the combination of Gotman, Wang and Lei discloses the device stated above. The combination does not discloses wherein the encoder comprises an encoder with linear operation. However, Sun discloses a linear interleaver 400 may be used to provide block level interleaver 410, and may provide a uniform distribution of systematic bits throughout the interleaved code block as stated in paragraph 0065. The interleaver will perform a linear interleaving of the input sequence. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the linear interleaver of Sun into the encoder of the device of the combination of Gotman, Wang and Lei for the reason stated above.

Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/12/2021